DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,896,983.  Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the present invention is a broader version or an obvious combination of elements of said claims of the above-identified U.S. Patent(s) with similar intended scope.
Specifically, the conflicting claims are listed below: 
Application Claims

Patent Claims
1. An optical component packaging structure, comprising: 

1. An optical component packaging structure, comprising: 
 a substrate; 

 a substrate; 
 a far-infrared sensor chip disposed on the substrate and electrically connected to the substrate; 

 a far-infrared sensor chip disposed on the substrate and electrically connected to the substrate; 
 a metal covering member disposed on the substrate and accommodating the far-infrared sensor chip, the metal covering member has an opening exposing the far-infrared sensor chip; and 

 a metal covering member disposed on the substrate and accommodating the far-infrared sensor chip, the metal covering member has an opening exposing the far-infrared sensor chip and having an inner surface facing the far-infrared sensor chip; and 
 a light transmission member disposed out of the opening and on the inner surface for covering the opening to filter the far-infrared light passing through.

 a light transmission member disposed out of the opening and on the inner surface for covering the opening to filter the far-infrared light passing through; 
 

 wherein the metal covering member further includes a metal layer portion and a covering cap.



2. The optical component packaging structure as claimed in claim 1, wherein the far-infrared sensor chip is selected from a group consisting of thermopile, pyroelectric element and thermosensitive element.

2. The optical component packaging structure as claimed in claim 1, wherein the far-infrared sensor chip is selected from a group consisting of thermopile, pyroelectric element and thermosensitive element.



3. The optical component packaging structure as claimed in claim 1, wherein the metal covering member has an opening exposing the far-infrared sensor chip.

3. The optical component packaging structure as claimed in claim 1, wherein the metal covering member has an opening exposing the far-infrared sensor chip.



4. The optical component packaging structure as claimed in claim 3, wherein the metal covering member further includes a light transmission member disposed at the opening.

4. The optical component packaging structure as claimed in claim 3, wherein the metal covering member further includes a light transmission member disposed at the opening.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. U.S. Patent Application Publication 2016/0282187 A1 (the ‘187 reference).
The reference discloses in Figs. 1 and 8, paragraph(s) [0037] and other text an optical component packaging structure as claimed.
Referring to claim 1, the ‘187 reference discloses an optical component packaging structure, comprising: 
a substrate (2); 
a far-infrared sensor chip (4) disposed on the substrate (2) and electrically connected to the substrate (via wire W); 
a metal covering member (1/6) disposed on the substrate (2) and accommodating the far-infrared sensor chip (4), the metal covering member (1/6) has an opening (H) exposing the far-infrared sensor chip (4); and 
a light transmission member (filter 5) disposed out of the opening (H) and on the inner surface for covering the opening (H) to filter the far-infrared light passing through.
Referring to claim 2, the reference further discloses that the far-infrared sensor chip (4) is selected from a group consisting of thermopile, pyroelectric element and thermosensitive element (paragraph(s) [0006]).
Referring to claim 3, Fig. 1 depicts that the metal covering member (1/6) has an opening (H) exposing the far-infrared sensor chip (4).
Referring to claim 4, the reference further discloses that the metal covering member (1/6) further includes a light transmission member (filter 5) disposed at the opening.

5.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umali et al. U.S. Patent Application Publication 2016/0163750 A1 (the ‘750 reference).
The reference discloses in Fig. 1 and related text an optical component packaging structure as claimed.
Referring to claim 1, the ‘750 reference discloses an optical component packaging structure, comprising: 
a substrate (3); 
a far-infrared sensor chip (infrared sensor chip 6, paragraph(s) [0036], and note that infrared (wavelength of 0.75 μm to 1000 μm) includes far-infrared (10 μm to 1000 μm)) disposed on the substrate (3) and electrically connected to the substrate (paragraph(s) [0036]); 
a metal-containing  covering member (shield enclosure 1, paragraph(s) [0021], [0037], claim 10, particularly [0021]: “shield layer can be produced by sputtering the metal layer onto a surface of the enclosure”, claim 10: “the enclosure comprises an electromagnetic shield layer, in particular, a metal layer and/or conductive polymer layer”), meeting the claim limitation “metal”, disposed on the substrate (3) and accommodating the far-infrared sensor chip (6), the metal covering member (1) has an opening (5, paragraph(s) [0037]) exposing the far-infrared sensor chip (6); and 
a light transmission member (4, paragraph(s) [0037]) disposed out of the opening (5) and on the inner surface for covering the opening (5) to filter the far-infrared light passing through.
Referring to claim 2, the reference further discloses that the far-infrared sensor chip (6) comprises thermosensitive element (“people”, paragraph(s) [0003]), meeting the claim limitation “selected from a group consisting of thermopile, pyroelectric element and thermosensitive element”.
Referring to claim 3, Fig. 1 depicts that the metal covering member (1) has an opening (5) exposing the far-infrared sensor chip (6).
Referring to claim 4, the reference further discloses that the metal covering member (1) further includes a light transmission member (4, paragraph(s) [0037]) disposed at the opening (5).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



02-05-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818